Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 8, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152674-5                                                                                         Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  JODY S. KRAUS,                                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                SC: 152674-5
                                                                   COA: 326397, 327149
                                                                   Washtenaw CC Family Division:
  PARE LYNN GEROU,                                                 12-000384-DM
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 6, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MCCORMACK and LARSEN, JJ., did not participate because of prior acquaintances
  with the parties involved in this matter.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 8, 2016
         s0105
                                                                              Clerk